Citation Nr: 0209360	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to service connection for a 
cervical spine disability, a low back disability, a thoracic 
spine disability, a right hand disability, bilateral elbow 
tendinitis, a bilateral knee disability, hearing loss, 
tinnitus, chronic fatigue syndrome, carpal tunnel syndrome, 
reflux sympathetic dystrophy, and major depression; 
entitlement to service connection for breathing difficulty, 
chest pain and tightness, claimed as chronic disability 
resulting from an undiagnosed illness; entitlement to service 
connection for a stomach condition, claimed as a chronic 
disability resulting from an undiagnosed illness; entitlement 
to a total rating for compensation purposes based on 
individual unemployability; and entitlement to special 
monthly compensation on account of being housebound, will the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to December 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that, among other things, established service connection 
for post traumatic stress disorder (PTSD).  A hearing was 
scheduled to be held at the Board in Washington, D.C. in July 
2002 but the veteran, by a June 2002 letter, canceled this 
hearing.  

Because the veteran has disagreed with the initial rating 
assigned for PTSD, the Board has characterized the issue as 
involving the propriety of the initial evaluation assigned 
following the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board is undertaking additional development with respect 
to the veteran's claims of entitlement to service connection 
for a cervical spine disability, a low back disability, a 
thoracic spine disability, a right hand disability, bilateral 
elbow tendinitis, a bilateral knee disability, hearing loss, 
tinnitus, chronic fatigue syndrome, carpal tunnel syndrome, 
reflux sympathetic dystrophy, major depression, chest pain, 
and a stomach condition, as well as a claim for a total 
rating for compensation purposes based on individual 
unemployability and for special monthly compensation on 
account of being housebound, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099,3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's and/or her 
representative's response, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  There is no persuasive evidence of record establishing 
that, since March 1, 1995, to the present, the veteran's PTSD 
has resulted in more than definite social and industrial 
impairment.  

2.  There is no persuasive evidence of record establishing 
that, since November 7, 1996, the veteran has suffered from 
PTSD productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment and abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial disability evaluation higher than 
30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal, 
laws (and implementing regulations) were enacted that 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The RO considered this claim on appeal subsequent to the 
above-noted change in the law and implementing regulations.  
Further, the record reflects that the veteran was sent a 
letter in October 2001 which explained, among other things, 
the VCAA and what evidence was needed to substantiate his 
claims.  Further, the record reflects that during the course 
of this appeal, the veteran was issued a statement of the 
case and supplemental statements of the case which contained 
the pertinent laws and regulations governing this claim and 
the reasons for their decision with respect to the claim.  
Hence, he has been provided notice of the information and 
evidence necessary to substantiate this claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Regarding this claim for an increased initial evaluation for 
service-connected PTSD, the Board notes that VA has conducted 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate this claim, 
and that adequate, contemporaneous VA examinations were 
provided.  Thus, the veteran has been advised of the evidence 
necessary to substantiate this claim and evidence relevant to 
the claim has been properly developed.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations with respect to this claim.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim.


II.  Higher Evaluation for PTSD

The veteran and his representative contend, in substance, 
that the veteran's PTSD is and has been more disabling than 
evaluated.  As noted above, service connection was 
established for PTSD by the currently appealed RO decision of 
March 1999; ultimately, by a September 2001 rating action, a 
30 percent evaluation was assigned for this disorder 
effective March 1, 1995 (the date the original claim was 
received), based on evidence discussed below.  Among other 
things, available service documents showed that the veteran 
served as an infantryman during the Gulf War and was awarded 
the Combat Infantryman Badge.  

A review of the record reflects that in September 1996 the 
veteran was examined by Michael Thompson, Ph. D., in 
conjunction with a then pending claim for Social Security 
Administration (SSA) benefits.  Objective findings at that 
time included that the veteran's appearance, attitude, and 
behavior were within normal limits and that his speech was 
lacking in spontaneity and was under-productive; Dr. Thompson 
attributed these symptoms to clinical depression.  

Additional findings included that the veteran's speech was 
relevant, coherent, and logical in its association, and that 
his thought process was rational, coherent, and goal-
directed.  There was no evidence of prominent confusion or 
psychotic disorganization.  The veteran's mood was 
prominently depressed, suggestive of, in Dr. Thompson's 
opinion, major depression of mild to moderate severity.  He 
noted that the veteran's symptoms included episodes of 
anxiety and emotional distress, excessive worry, fatigue, 
mild social withdrawal, decreased sex drive and self-esteem, 
feeling of pessimism, and pervasive feelings of apathy and 
hopelessness.  There was no suicidal plans or ideation.  As a 
result of this examination, the veteran was diagnosed with 
mild to moderate major depression.  

A VA social survey was conducted in February 1999, the report 
of which indicates that at the time veteran was divorced but 
was currently living with a "significant other," her two 
children, and his child.  Current psychiatric symptoms listed 
included nightmares, cold sweats, sleep difficulty, 
depression, mood swings, suspiciousness, a "short fuse," 
and east fatigue.  

A VA psychiatric examination was accomplished in March 1999, 
the report of which reflects that the veteran exhibited 
symptoms of depression and PTSD, and related that he stays 
asleep for long periods of time, has nightmares and feels 
depressed, and has problems functioning on a daily basis due 
to an array of medical problems.  The examiner noted that the 
veteran was competent to handle VA funds, had never been 
psychiatrically hospitalized, and that he denied suicidal 
ideation, hallucinations, delusions or other psychotic 
symptoms.  

On mental status examination, the veteran's demeanor was 
appropriate, his affect flat, and he was sad, though pleasant 
and cooperative.  His appearance and grooming were adequate, 
and he was oriented in all three spheres.  Psychiatric 
testing was administered.  A Beck Depression Inventory showed 
a score consistent with extremely severe depression, and the 
Mississippi Combat Scale score was slightly below the cutoff 
for combat related PTSD.  The veteran's Minnesota Multiphasic 
Personality Inventory profile portrayed the picture of a very 
debilitated man who is socially alienated, has difficulty 
trusting others, is severely depressed, worried and 
indecisive, and exhibits passive-aggressive personality 
features.  

As a result of this examination, the veteran was diagnosed 
with major depression, moderate, chronic PTSD.  His service 
experiences were listed as stressors, and a Global Assessment 
of Functioning Scale (GAF Scale) score of 52 was indicated.  

Another VA examination was accomplished in June 2001, the 
report of which indicates that the examiner reviewed the 
veteran's medical records, and noted that according to a VA 
outpatient treatment noted dated in April 2001, the veteran 
remained stable with some PTSD symptoms noted.  The 
examination report indicates that the veteran was currently 
living with his daughter, his wife, and her two daughters.  
It was noted that the veteran has been employed as a contract 
worker for a local phone company since September 2000.  The 
veteran described it as a low-stress job, which he believed 
factored into to him doing well.  

Psychiatric history included ongoing outpatient treatment in 
the VA psychiatric clinic, that the veteran was taking 
Zoloft, and that he related that this medication helped 
reduce anxiety, stress, and irritability.  The veteran 
reported ongoing PTSD symptoms to include nightmares, 
intrusive recollections, and hypervigilence.  He also 
reported symptoms of depression, but indicated that he did 
not have a history of behavioral disturbances in the 
community.  

On mental status examination, the veteran's appearance, 
attitude, and behavior were within normal limits, his attire 
was casual and appropriate, and he was cooperative.  He made 
good eye contact, his sensorium was intact, and speech was 
markedly lacking in spontaneity but was otherwise relevant, 
coherent and productive.  Further, the veteran's thought 
processes were rational, coherent, and goal-directed, and 
there was no evidence of specific obsessions, compulsion, 
phobias, or ritualistic behaviors.  He was oriented times 
three, and did well on simple short term memory and 
concentrations tasks.  The examiner estimated that the 
veteran's intelligence skills were in the average range, and 
his mood was mildly dysphoric.  His affect was constricted, 
the examiner noting that he presented as capable of 
expressing affect appropriately in social situations.  

The examiner stated that this evaluation revealed evidence of 
moderate PTSD secondary to Gulf War experiences, the symptoms 
of which included occasional flashbacks, more frequent 
intrusive recollections, nightmares once or twice a week, 
moderate distress reactions, and a mild tendency to avoid 
social situations.  The examiner further noted that while the 
veteran maintained an adequate relationship with his family, 
he did report being somewhat distant and mistrustful of 
others. 

The examiner also noted that the veteran presented with 
symptoms of depression, including dysphoria, decreased self-
esteem, feeling of inadequacy, negativity, decreased energy 
and motivation, noting that the latter symptoms were likely 
related, to some extent, to PTSD.  

As a result of this examination, the veteran was diagnosed 
with chronic, moderate PTSD and depressive disorder, not 
otherwise specified.  A GAF score of 60 was indicated.  In 
concluding the examination report, the examiner pointed out 
that the results revealed no significant impairments 
regarding the veteran's basic competence to maintain himself 
independently in the community or perform activities of daily 
living.  He noted that the veteran's current level of 
personal and social adjustment was mildly, and at times 
moderately, impaired, and his occupational level was 
moderately impaired.  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision (cited to in the Introduction), the 
Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's service-connected PTSD is, and has been since 
March 1995, rated as 30 percent disabling.  By regulatory 
amendment, effective on November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating 
psychiatric disorders, as defined in 38 C.F.R. §§ 4.125-
4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As reflected in 
the September 2001 rating action and supplemental statement 
of the case issued in October 2001, the RO has considered 
both the former and the revised applicable criteria; hence, 
there is no due process bar to the Board doing likewise, and 
applying the more favorable result.  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 2001) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 30 percent evaluation was assigned upon a showing 
of a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people; 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  

Under the revised criteria, psychiatric disorders are 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  Under these criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2001).  

That said, applying the evidence to the former and the 
revised criteria, the Board finds that service-connected PTSD 
has not warranted more than a 30 percent disability 
evaluation at any point during the period in question.  In 
this regard, the Board notes that the evidence does not 
demonstrate that since March 1, 1995, the veteran's has 
suffered from PTSD that could be or could have been 
characterized as producing considerable social and industrial 
impairment.  This is evidenced by the fact that despite some 
testing suggesting otherwise, he has maintained effective 
personal relationships from that time, as reflected by his 
relationship with his daughter, his (now) wife, and her 
daughters.  It is also noted that he is currently employed, 
and that the lowest GAF score noted in the record was 52, 
which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), is indicative of moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).

In considering the evidence dated subsequent to the change in 
regulation, the Board also finds that the criteria for an 
evaluation in excess of the currently assigned 30 percent 
also have not been met.  The evidence does not in any way 
demonstrate that, since November 7, 1996, the veteran's PTSD 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment and abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

While pertinent evidence indicates that the symptoms 
associated with PTSD include nightmares, flashbacks, 
distress, and some social avoidance, and testing suggested 
that the veteran was severely debilitated by psychiatric 
symptoms, the veteran is nevertheless employable, has good 
social relationships, his memory is intact, and he is 
oriented.  While his affect has been characterized as flat 
and constrictive, he is able to express affect appropriately 
in social situations; and while speech is lacking in 
spontaneity, it was otherwise relevant and coherent.  As 
noted above, the level of social and industrial impairment 
due to the manifestations of the veteran's PTSD  has been 
described as no more than moderate.  At most, these 
manifestations warrant a 30 percent evaluation under 
Diagnostic Code 9411.

Finally, the Board has reviewed the entire record and finds 
that the 30 percent evaluation reflects the most disabling 
the veteran's PTSD has been since he filed his claim for 
service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that a staged rating 
is not warranted.  Fenderson.



ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

